            Case 2:20-cv-00203-RJB Document 31 Filed 08/31/20 Page 1 of 8



 1                                                                    The Honorable Robert J. Bryan

 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7                  WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      UNITED STATES OF AMERICA,
 9
                                                              No. 2:20-cv-203-RJB
10                                   Plaintiff,
                                                              STIPULATION FOR
11                            v.                              MODIFICATION OF MINUTE
                                                              ORDER SETTING TRIAL AND
12    KING COUNTY, WASHINGTON, et al.,                        PRETRIAL DATES AND
13                                                            [PROPOSED] ORDER
                                     Defendants.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION FOR MODIFICATION OF MINUTE ORDER                             U.S. DEPARTMENT OF JUSTICE
     SETTING TRIAL AND PRE-TRIAL DATES AND [PROPOSED] ORDER                 Civil Division, Federal Programs Branch
                                                                                        1100 L Street NW
                                                                                     Washington, DC 20530
                                                                                        Tel: (202) 514-4336
              Case 2:20-cv-00203-RJB Document 31 Filed 08/31/20 Page 2 of 8



 1            Plaintiff United States of America and Defendants King County and Dow Constantine
 2   hereby stipulate, pursuant to Local Civil Rules 7(j) and 16(b)(6), as follows:
 3            WHEREAS, Plaintiff filed this action on February 10, 2020.
 4            WHEREAS, the Court entered a Minute Order Setting Trial and Pretrial Dates (Dkt.
 5   No. 18) on April 20, 2020, setting forth trial and pretrial dates in this action;
 6            WHEREAS, the primary expert witness deadline currently is September 4, 2020, and
 7   the discovery deadline is October 19, 2020;
 8
              WHEREAS, trial is set for February 16, 2021, approximately twelve months from the
 9
     date the case was filed;
10
              WHEREAS the Parties have not previously requested an extension of either the
11
     discovery deadline or the trial date in this action;
12
              WHEREAS, the Parties have been engaging in discovery since they held the Rule 26(f)
13
     conference, and have served and responded to multiple discovery requests on one another;
14
              WHEREAS, Plaintiff is implementing guidance from the United States Office for
15
     Management and Budget (OMB) “to offer maximum telework flexibilities to all current
16
     telework eligible employees, consistent with operational needs of the departments and agencies
17
     as determined by their heads” in response to the COVID-19 coronavirus outbreak.
18
     Memorandum from the Acting Director of The Office of Management and Budget to the Heads
19
     of Departments and Agencies, "Updated Guidance for National Capital Region on Telework
20
     Flexibilities in Response to Coronavirus" (March 15, 2020), https://www.whitehouse.gov/wp-
21
     content/uploads/2020/03/M20-l 5-TeleworkGuidance-OMB.pdf (last accessed August 31,
22
     2020);
23
              WHEREAS, the OMB guidance has limited Plaintiff’s ability to search, review, and
24
     produce responsive documents;
25
              WHEREAS, in addition, Plaintiff believes that certain of the records Defendants have
26
     requested in this Action likely contain non-public information, including personally identifying
27
     information as well as confidential business information, that is subject to protection under
28

      STIPULATION FOR MODIFICATION OF MINUTE ORDER                                U.S. DEPARTMENT OF JUSTICE
      SETTING TRIAL AND PRE-TRIAL DATES AND [PROPOSED] ORDER                    Civil Division, Federal Programs Branch
                                                                                            1100 L Street NW
                                                                                         Washington, DC 20530
                                                                                            Tel: (202) 514-4336
             Case 2:20-cv-00203-RJB Document 31 Filed 08/31/20 Page 3 of 8



 1   federal law and discovery privileges such that Plaintiff likely will need to seek entry of a
 2   protective order and/or make significant redactions once it has been able to review the subject
 3   documents before they can be produced;
 4          WHEREAS, in light of these ongoing restrictions and concerns, the Parties believe that
 5   good cause exists to modify the current case schedule, which was entered by the Court in the
 6   early stages of the COVID-19 coronavirus outbreak, because it is not sufficient for the Parties
 7   to complete fact and expert discovery in this case;
 8
            WHEREAS, the Parties acknowledge that new developments in this case or in the
 9
     current public health situation may necessitate future reconsideration of the case schedule, but
10
     agree that their present proposal to extend the trial and pre-trial dates is appropriate;
11
            WHEREAS, under the Parties’ stipulated proposal, the case schedule dates will all be
12
     extended by approximately five months, with the trial occurring on July 20, 2021, which is only
13
     17 months from the date the case was filed.
14
            NOW THEREFORE, the Parties, through their respective counsel of record, do hereby
15
     stipulate and agree on the following revised schedule of trial and pre-trial dates:
16
                EIGHT DAYS JURY TRIAL set for              July 20, 2021 at 9:30 AM
17
                Disclosure of expert testimony under       January 26, 2021
18              FRCP 26(a)(2)
                All motions related to discovery           March 11, 2021
19              must be FILED by
                Discovery COMPLETED by                     March 26, 2021
20
                All dispositive motions must be            April 16, 2021
21              FILED by
                Motions in limine should be FILED          June 20, 2021
22              by and NOTED on the motion
                calendar no later than the third
23
                Friday thereafter, but no later than
24              the Friday before any scheduled
                pretrial conference.
25              Agreed pretrial order LODGED with          June 30, 2021
                the court by
26
                Pretrial conference will be HELD on        July 13, 2021 at 8:30 AM
27              (COUNSEL SHALL REPORT TO
                COURTROOM A)
28

      STIPULATION FOR MODIFICATION OF MINUTE ORDER                                U.S. DEPARTMENT OF JUSTICE
      SETTING TRIAL AND PRE-TRIAL DATES AND [PROPOSED] ORDER                    Civil Division, Federal Programs Branch
                                                                                            1100 L Street NW
                                                                                         Washington, DC 20530
                                                                                            Tel: (202) 514-4336
             Case 2:20-cv-00203-RJB Document 31 Filed 08/31/20 Page 4 of 8



 1             Trial briefs, proposed voir dire &        July 13, 2021
               jury instructions due*
 2
     SO STIPULATED.
 3
 4   Respectfully submitted, August 31, 2020

 5
                                                        /s/ Timothy G. Leyh
 6
                                                        /s/ Kristin E. Ballinger
 7                                                      /s/ Shane P. Cramer
                                                        /s/ Timothy P. Barnes
 8    /s/ Michael J. Gerardi                            /s/ H. Kevin Wright
      BRIAN T. MORAN                                    HARRIGAN LEYH FARMER &
 9                                                      THOMSEN LLP
      United States Attorney
                                                        Timothy G. Leyh, WSBA #14853
10
      ALEXANDER K. HAAS                                 Kristin E. Ballinger, WSBA #28253
11    Director                                          Shane P. Cramer, WSBA #35099
                                                        999 Third Avenue, Suite 4400
12                                                      Seattle, WA 98104
      JACQUELINE COLEMAN SNEAD                          Tel:        (206) 623-1700
13    Assistant Branch Director                         Email: timl@harriganleyh.com
                                                        Email: kristinb@harriganleyh.com
14    Michael J. Gerardi (D.C. Bar No.                  Email: shanec@harriganleyh.com
      1017949)
15    Trial Attorney
                                                        DANIEL T. SATTERBERG
16    United States Department of Justice
      Civil Division, Federal Programs Branch           King County Prosecuting Attorney
17    1100 L St. NW, Room 12212
      Washington, D.C. 20005                            Timothy P. Barnes, WSBA #29929
18    Tel: (202) 616-0680                               H. Kevin Wright, WSBA #19121
      Fax: (202) 616-8460                               Senior Deputy Prosecuting Attorneys
19
      E-mail: michael.j.gerardi@usdoj.gov               516 Third Avenue, Suite W400
20                                                      Seattle, WA 98104
      Attorneys for Plaintiff                           Tel: (206) 477-1120
21                                                      Fax: (206) 296-0191
                                                        Email: timothy.barnes@kingcounty.gov
22                                                      Email: kevin.wright@kingcounty.gov
23
                                                        Attorneys for King County and Dow
24                                                      Constantine

25
26
27
28

      STIPULATION FOR MODIFICATION OF MINUTE ORDER                           U.S. DEPARTMENT OF JUSTICE
      SETTING TRIAL AND PRE-TRIAL DATES AND [PROPOSED] ORDER               Civil Division, Federal Programs Branch
                                                                                       1100 L Street NW
                                                                                    Washington, DC 20530
                                                                                       Tel: (202) 514-4336
             Case 2:20-cv-00203-RJB Document 31 Filed 08/31/20 Page 5 of 8



 1
 2
 3
 4                                            [PROPOSED] ORDER

 5           This matter comes before the Court on the Parties’ Stipulation for Modification of

 6   Minute Order Setting Trial and Pre-Trial Dates. Having considered the Parties’ Stipulation,

 7   and good cause having been demonstrated, the Court hereby ORDERS the following revised

 8   schedule of trial and pre-trial dates:

 9              EIGHT DAYS JURY TRIAL set for            July 20, 2021 at 9:30 AM
                Disclosure of expert testimony under     January 26, 2021
10
                FRCP 26(a)(2)
11              All motions related to discovery         March 11, 2021
                must be FILED by
12              Discovery COMPLETED by                   March 26, 2021
13              All dispositive motions must be          April 16, 2021
                FILED by
14              Motions in limine should be FILED        June 20, 2021
                by and NOTED on the motion
15              calendar no later than the third
16              Friday thereafter, but no later than
                the Friday before any scheduled
17              pretrial conference.
                Agreed pretrial order LODGED with        June 30, 2021
18              the court by
19              Pretrial conference will be HELD on      July 13, 2021 at 8:30 AM
                (COUNSEL SHALL REPORT TO
20              COURTROOM A)
                Trial briefs, proposed voir dire &       July 13, 2021
21              jury instructions due*
22
23   IT IS SO ORDERED.
24
25   DATED this              day of                            , 2020.
26
27                                                             Robert J. Bryan
                                                               United States District Judge
28

      STIPULATION FOR MODIFICATION OF MINUTE ORDER                                 U.S. DEPARTMENT OF JUSTICE
      SETTING TRIAL AND PRE-TRIAL DATES AND [PROPOSED] ORDER                     Civil Division, Federal Programs Branch
                                                                                             1100 L Street NW
                                                                                          Washington, DC 20530
                                                                                             Tel: (202) 514-4336
             Case 2:20-cv-00203-RJB Document 31 Filed 08/31/20 Page 6 of 8



 1
 2
 3
     Presented By:
 4
 5
 6                                                        /s/ Timothy G. Leyh
      UNITED STATES                                       /s/ Kristin E. Ballinger
 7    DEPARTMENT OF JUSTICE                               /s/ Shane P. Cramer
 8                                                        /s/ Timothy P. Barnes
      /s/ Michael J. Gerardi                              /s/ H. Kevin Wright
 9    BRIAN T. MORAN                                      HARRIGAN LEYH FARMER &
      United States Attorney                              THOMSEN LLP
10                                                        Timothy G. Leyh, WSBA #14853
      ALEXANDER K. HAAS                                   Kristin E. Ballinger, WSBA #28253
11                                                        Shane P. Cramer, WSBA #35099
      Director
                                                          999 Third Avenue, Suite 4400
12                                                        Seattle, WA 98104
      JACQUELINE COLEMAN SNEAD                            Tel:        (206) 623-1700
13    Assistant Branch Director                           Email: timl@harriganleyh.com
14                                                        Email: kristinb@harriganleyh.com
      Michael J. Gerardi (D.C. Bar No. 1017949)           Email: shanec@harriganleyh.com
15    Trial Attorney
      United States Department of Justice
16                                                        DANIEL T. SATTERBERG
      Civil Division, Federal Programs Branch
      1100 L St. NW, Room 12212                           King County Prosecuting Attorney
17    Washington, D.C. 20005
18    Tel: (202) 616-0680                                 Timothy P. Barnes, WSBA #29929
      Fax: (202) 616-8460                                 H. Kevin Wright, WSBA #19121
19    E-mail: michael.j.gerardi@usdoj.gov                 Senior Deputy Prosecuting Attorneys
                                                          516 Third Avenue, Suite W400
20                                                        Seattle, WA 98104
      Attorneys for Plaintiff
21                                                        Tel: (206) 477-1120
                                                          Fax: (206) 296-0191
22                                                        Email: timothy.barnes@kingcounty.gov
                                                          Email: kevin.wright@kingcounty.gov
23
                                                          Attorneys for King County and Dow
24                                                        Constantine
25
26
27
28

      STIPULATION FOR MODIFICATION OF MINUTE ORDER                            U.S. DEPARTMENT OF JUSTICE
      SETTING TRIAL AND PRE-TRIAL DATES AND [PROPOSED] ORDER                Civil Division, Federal Programs Branch
                                                                                        1100 L Street NW
                                                                                     Washington, DC 20530
                                                                                        Tel: (202) 514-4336
            Case 2:20-cv-00203-RJB Document 31 Filed 08/31/20 Page 7 of 8



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION FOR MODIFICATION OF MINUTE ORDER               U.S. DEPARTMENT OF JUSTICE
     SETTING TRIAL AND PRE-TRIAL DATES AND [PROPOSED] ORDER   Civil Division, Federal Programs Branch
                                                                          1100 L Street NW
                                                                       Washington, DC 20530
                                                                          Tel: (202) 514-4336
             Case 2:20-cv-00203-RJB Document 31 Filed 08/31/20 Page 8 of 8



 1                                   CERTIFICATE OF SERVICE
 2          The undersigned certifies that all participants in the case are registered CM/ECF users
 3   and that service will be accomplished by the CM/ECF system on August 31, 2020.
 4
 5                                                         /s/ Michael J. Gerardi
                                                           Trial Attorney
 6                                                         United States Department of Justice
                                                           Civil Division, Federal Programs Branch
 7                                                         Telephone: (202) 616-0680
 8                                                         Email: Michael.j.gerardi@usdoj.gov

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      JOINT STIPULATION FOR MODIFICATION OF MINUTE ORDER                      U.S. DEPARTMENT OF JUSTICE
      SETTING TRIAL AND PRE-TRIAL DATES                                     Civil Division, Federal Programs Branch
                                                                                        1100 L Street NW
                                                                                     Washington, DC 20530
                                                                                        Tel: (202) 514-3346
